DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5 & 6, the claim 5 limitation “wherein power for the field device is provided from a POE capable switch” and the claim 6 limitation “configured to connect to the POE capable switch” are considered indefinite because it is unclear if “a POE capable switch” is the same as “wherein the Ethernet interface comprises one or more Power over Ethernet (POE) capable switches” of claim 3, which claims 5 & 6 are dependent on. 
Figure 2 of Applicant’s Drawings filed 03/10/2021 and Paragraph [0038] of Applicant’s Specification filed 03/10/2021 shows a single switch.
Thus, it is unclear how many switches are being disclosed. Examiner suggests amending the claim 5 limitation as “wherein power for the field device is provided from the one or more POE capable switch” and the claim 6 limitation as “configured to connect to the one or more POE capable switch”, thereby indicating that there is only a single switch. 

Regarding claim 8, the claim 8 limitation “wherein the field device comprises a 4-wire field device” is considered indefinite because it is unclear if “a 4-wire field device” is the same as the aforementioned “the field device” or if it is separate component within “the field device”. 
Figure 1 of Applicant’s Drawings filed 03/10/2021 shows only a single field device and Applicant’s Specification filed 03/10/2021, Paragraph [0035] states that “the field device is a 4-wire field device”. 
Thus, the claim limitation does not clearly indicate that “the field device” and “a 4-wire field device” are the same. Examiner suggests amending the limitation as “wherein the field device is a 4-wire field device”, thereby indicating that they are the same field device. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Bolderl-Ermel (US 2009/0031152).

Regarding claim 1, Bolderl-Ermel teaches a field device (Fig. 1, 104; Paragraph 0045, first field device 104 has a first port 120 and a second port 122), comprising: one or more digital and/or analogue interfaces (Fig. 1, 122; Paragraph 0052, the second field device 106 is now connected by way of its first port 134 and by way of a second communication connection 150 to the second port 122, the first field device 104 can detect the second field device 106.  The computer program product 148 uses the LLDP protocol (Link Layer Discovery Protocol)); and an Ethernet interface (Fig. 1, 120; Paragraph 0006, Power over Ethernet is also used in automation engineering, for example for field devices in manufacturing or logistics applications… Paragraph 0061, arrows also represent PoE connections between the supply unit 102 and the first port 120 and between the second port 122 and the first port 134), wherein the field device is configured such that power (Paragraph 0058, If the supply unit 102 can supply the changed overall power requirement, the first field device 104 can take up this overall power requirement and thus make the power according to the changed second power requirement available to the second field device 106) for the one or more digital and/or analogue interfaces comprises power derived from power for the Ethernet interface (Paragraph 0055, computer program product 156 is used… to check whether the supply unit 102 can supply the overall electrical power requirement 154.  If so, the computer program product 156 sends a second message to the first field device 104, confirming the building up of the power made available… Paragraph 0056, As soon as the overall power requirement 154 is taken up by the first field device 104, the first field device 104 makes the power corresponding to the second power requirement 152 available to the second field device 106). 

Regarding claim 2, Bolderl-Ermel teaches the device of claim 1. Bolderl-Ermel further teaches wherein the field device is configured such that power for the field device is derived from the power for the Ethernet interface (Fig. 1, 122, Port; Paragraph 0058, If the supply unit 102 can supply the changed overall power requirement, the first field device 104 can take up this overall power requirement and thus make the power according to the changed second power requirement available to the second field device 106… Paragraph 0061, arrows also represent PoE connections between the supply unit 102 and the first port 120 and between the second port 122 and the first port 134). 

Regarding claim 9, Bolderl-Ermel teaches the device of claim 1. Bolderl-Ermel further teaches wherein the one or more digital and/or analogue interfaces are configured to be disconnected from the field device (Paragraph 0068, If field device 410 fails for example or there is a break in the line between field device 410 and field device 420, field device 420 can identify the interruption of the energy supply promptly due to the continuous monitoring of the supplying port described above.  With appropriate energy storage in the field device 420 the field device can now change the assignment PSE/PD at its ports and can thus reverse the energy flow direction without interrupting device function; i.e. electrically and communicatively disconnected).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel (US 2009/0031152) in view of Karnik (US 2020/0067718).

Regarding claim 3, Bolderl-Ermel teaches the device of claim 2. Bolderl-Ermel teaches one or more Power over Ethernet (POE) capable switches (Fig. 4, 408), and wherein power for the one or more digital and/or analog interfaces is provided from the one or more POE capable switches (Paragraph 0066, ring structure 406 here represent field devices 410, which have been started up according to the method described above.  The energy required for operation is hereby supplied by the power over Ethernet switch 408 for all field devices). Bolderl-Ermel does not explicitly teach the Ethernet interface comprises the POE capable switch. 
Karnik teaches wherein the Ethernet interface (Fig. 3, 310/311) comprises one or more Power over Ethernet (POE) capable switches (Fig. 3, 340 & 360; Paragraph 0040, power supply circuit 340 conditions the electrical energy received through the upstream ports 310, 311 and distributes the electrical energy to various components within the PoE/DLR bridge 300), and wherein power for the one or more digital and/or analog interfaces is provided from the one or more POE capable switches (Paragraph 0045, PoE/DLR bridge 300 may include a switchable resistor bank 360 connected to the primary upstream port 310 through the power supply circuit 340.  The switchable resistor bank 360 includes a plurality of discrete resistance values from which one can be selected such that the electrical resistance across terminals of the switchable resistor bank 360 is that of a selected discrete resistance value). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Regarding claim 4, Bolderl-Ermel in view of Karnik teaches the device of claim 3. Bolder-Ermel teaches wherein one or more power lines for the one or more digital and/or analogue interfaces (Fig. 1, Port 122 coupled to power lines). Bolderl-Ermel does not explicitly teach the POE capable switch of the field device.
Karnik teaches wherein one or more power lines for the one or more digital and/or analogue interfaces (Fig. 3, 320 & 321) are configured to connect to the one or more POE capable switches (Fig. 3, 340 & 360; Paragraph 0040, power supply circuit 340 conditions the electrical energy received through the upstream ports 310, 311 and distributes the electrical energy to various components within the PoE/DLR bridge 300). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Regarding claim 5, Bolderl-Ermel in view of Karnik teaches the device of claim 3. Bolderl-Ermel does not explicitly teach the POE capable switch of the field device providing power to the field device. 
Karnik teaches wherein power for the field device is provided from a POE capable switch (Fig. 3, 340 & 360; Paragraph 0040, power supply circuit 340 conditions the electrical energy received through the upstream ports 310, 311 and distributes the electrical energy to various components within the PoE/DLR bridge 300). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Regarding claim 6, Bolderl-Ermel in view of Karnik teaches the device of claim 5. Bolderl-Ermel does not explicitly teach the POE capable switch of the field device. 
Karnik teaches wherein a power line for the field device (Fig. 3, 340 connected to transformers 316) is configured to connect to the POE capable switch (Fig. 3, 340 & 360; Paragraph 0040, power supply circuit 340 conditions the electrical energy received through the upstream ports 310, 311 and distributes the electrical energy to various components within the PoE/DLR bridge 300). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Regarding claim 7, Bolderl-Ermel teaches the device of claim 1. Bolderl-Ermel teaches a POE connection (Fig. 1, 144, Communication Connection). Bolderl-Ermel does not explicitly teach a POE cable. 
Karnik teaches wherein the power for the Ethernet interface is provided via an Ethernet cable (Fig. 5, Cables; Paragraph 0059, the hybrid PoE/DLR network 500 enables the simple cabling of a PoE network in which Ethernet data and electrical energy are transferred on one cable, and also enables the simple cabling of a DLR network in which a device is connected to a previous device in the daisy chain and to a next device in the daisy chain).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device with an Ethernet cable.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel (US 2009/0031152) in view of Teeter (US 2017/0031406).

Regarding claim 8, Bolderl-Ermel teaches the device of claim 1. Bolderl-Ermel does not explicitly teach a 4-wire field device.
Teeter teaches wherein the field device comprises a 4-wire field device (Fig. 5, 402 device coupled to Powered Devices 402a-f; Paragraph 0043, the first powering device 402 may operate according to the method 300 discussed above to ensure that each of its powered devices 402a-f are sufficiently powered through power requested and received from the second powering device 404 and/or the third powering device 406).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Teeter and include 4-wire connections to the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of powered devices that can be coupled to the field device, thus enhancing the data/power connections that can be provided (See Teeter: Paragraphs 0005 & 0043).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7,701,091 discloses a multi-port Power-Over-Ethernet hub capable of transmitting POE signals and digital signals. 
US PGPUB 2005/0201306 discloses a PoE hub that transmits to multiple downstream peripheral devices based on the multiple hub ports. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184